—In an action to recover damages for, inter alia, medical malpractice, the defendants appeal from an order of the Supreme Court, Richmond County (Amann, J.), dated July 28, 1994, which denied their motion pursuant to CPLR 3101 (d) (1); (h) to compel the plaintiffs to respond to a supplemental demand for expert witness information.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in denying the defendants’ motion to compel the plaintiffs to respond to a supplemental demand for expert witness information. Although the information requested by the defendants bore on the qualifications of the plaintiffs’ expert (see, CPLR 3101 [d] [1]; [i]; Jasopersaud v Tao Gyoun Rho, 169 AD2d 184), the defendants did not serve their supplemental demand until after the note of issue was filed. Furthermore, a party is only required to amend or supplement its response to disclosure when information previously supplied is no longer correct and complete, if the failure to do so would be materially misleading (see, CPLR 3101 [h]). We agree with the Supreme Court that failure to disclose the additional information requested by the defendants would not materially mislead the defendants. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.